Citation Nr: 1704090	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-40 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer, status post prostatectomy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Attorney





INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2009 the RO granted the Veteran service connection for prostate cancer, status post radical pubic prostatectomy, and assigned a rating of 20 percent disability effective April 25, 2008. 

The Veteran requested a Board hearing at the RO. However, in December 2015, he sent a letter to the VA and withdrew his hearing request.  

In April 2016 the Board remanded the case for further development, including to afford the Veteran a new VA examination.  The VA conducted the examination in July 2016 and issued an additional supplemental statement of the case (SSOC) later that month.  This case was then sent back to the Board in December 2016. 


FINDINGS OF FACT

1.  The Veteran underwent radical retropubic prostatectomy with pelvic node dissection in June 2001; and, there is no evidence of recurrence or therapeutic treatment.

2.  The Veteran's prostate cancer residuals do not reflect urinary retention requiring intermittent or continuous catherization.

3.  The Veteran's prostate cancer residuals do not reflect a disability requiring the use of an appliance or the wearing of absorbent materials, which must be changed more than four times a day. 

4.  The weight of the evidence indicates that the Veteran's prostate cancer residuals do not result in a daytime voiding interval less than one hour or awakening to void five or more times per night.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.115(a), 4.115(b), Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See May 2008 correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records, VA treatment records and private treatment records.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and the Veterans Benefits Management System (VBMS).  No other outstanding evidence has been identified that has not been obtained.

A VA prostate cancer examination was conducted in July 2016.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

As noted above, the claim was remanded to the Agency of Original Jurisdiction (AOJ) in April 2016 for additional evidentiary development including providing the Veteran with a new VA examination assessing the severity of his prostate condition and obtaining additional, pertinent medical evidence.  Additional VA treatment records were added to the claims file and the Veteran was afforded an examination in July 2016.  Accordingly, all remand instructions issued by the Board have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Factual Background and Analysis

A.  Schedular Rating for Prostate Cancer

At the outset of this discussion, the Board notes that the Veteran is separately service-connected for erectile dysfunction as a residual of his prostate cancer, and also receives special monthly compensation for this disability.  Neither the rating nor the special monthly pension award is currently on appeal.  Accordingly, the analysis below will not discuss whether any higher rating is warranted on the basis of the Veteran's erectile dysfunction symptomatology.

Disability ratings are determined by the applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. § 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries, and their residual conditions, in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The Veteran's service-connected prostate cancer disability is rated pursuant to Diagnostic Code 7528. 38 C.F.R. § 4.115b (2016).  Malignant neoplasms of the genitourinary system are rated as 100 percent disabling. 38 C.F.R. § 4.115b , Diagnostic Code 7528 (2016).  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, as here, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b , Diagnostic Code 7528, Note (2016).  As the evidence does not establish any significant renal dysfunction as a residual of the Veteran's prostate cancer, his voiding dysfunction is predominant.  Id. 

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115(a).  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.


There is no evidence of record that the Veteran uses absorbent materials.  Rather, at the July 2016 VA examination, the Veteran stated that he had no urinary incontinence.  There is no basis for assignment of a rating in excess of 20 percent based on urine leakage.  Id.

In cases of obstructed voiding, a 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  There is no evidence in the record that the Veteran utilizes a catheter even intermittently. A disability rating in excess of 30 percent based on such use is not warranted.

The Board similarly finds that a disability rating of 60 percent for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is not warranted.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Once again, there is no evidence in the record that the Veteran uses a catheter or other appliance, or wears absorbent materials.  As such, the criteria for a 60 percent disability rating are not met.

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void 5 or more times per night.

The Veteran received a QTC examination in August 2008 that addressed his prostate cancer residuals.  The examiner noted that the Veteran described residuals secondary to treatment, such as aching in the lower left groin area, stomach, impotency, urge to urinate, and night sweats.  The Veteran's voiding dysfunction was described in terms of frequency of voiding during the day as urinating 3 times at intervals of 3 hours and during the night as urinating 3 times at intervals of 2 hours.  The Veteran had normal physical examinations of his, penis, urethra, testicles, scrotum, seminal vesicles and perineal sensation.  The examiner identified a scar due to the Veteran's prostatectomy that measured about 15 cm x .2 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture to the scar.  The examiner noted that the prostate cancer residuals had no significant occupational impact, noting that the Veteran was employed as a fork lift driver.

In January 2009, the Veteran reported that during the daytime he voided at an interval of less than 1 hour.  He also stated that he awoke to void 5 times or more per night.  Similarly, on his October 2010 Form 9, the Veteran appeared to reiterate that his daytime voiding interval was less than 1 hour.

At a July 2016 VA examination the Veteran stated that he urinates frequently if he has coffee or beer.  He also stated that he did Kegel exercises prior to his prostate surgery and does not suffer from urinary incontinence.  The examiner noted that the Veteran did not exhibit urinary urgency, hesitancy, difficulty starting steam, weak or intermittent stream, but did exhibit some dribbling on occasion when finishing urination.  The examiner also noted that the Veteran did not exhibit any voiding dysfunction.  Additionally, the examiner noted a prostatectomy scar measuring 15cm x .1cm that was not painful or unstable.

Based on the evidence of record, the Board finds that the Veteran was properly assigned a disability rating of 20 percent on the basis of urinary frequency, and that entitlement to a higher rating is not shown.  As stated above, a rating of 20 percent based on urinary frequency is assigned for a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  During the Veteran's August 2008 VA examination, he reported a daytime voiding interval of 1 to 2 hours, and awakening to void 2 times per night.  Furthermore, during the July 2016 VA examination, the examiner specifically found that the Veteran did not have any voiding dysfunction.  The medical evidence of record does not provide a basis for assigning a rating in excess of 20 percent based on urinary frequency.

The Veteran did generally report in January 2009 that during the daytime he voided at an interval of less than 1 hour and that he awoke to void 5 times or more per night.  Then, on his October 2010 Form 9, he appeared to reiterate that his daytime voiding interval was less than 1 hour.  The Board notes, however, that at the August 2008 QTC examination, only 4 months prior to January 2009, the Veteran specifically reported urinating 3 times during the day at intervals of 3 hours and 3 times overnight at intervals of two hours.  Also, when making his generalized reports in January 2009 and October 2010, the Veteran did not indicate that his voiding frequency had worsened since the August 2008 QTC examination.  

Additionally, at the July 2016 VA examination, the Veteran did not report any specific, similar level of voiding dysfunction; rather he simply indicated that he voided frequently if drinking coffee or beer.  The VA examiner did not identify or diagnose the Veteran with any voiding dysfunction.  The Board attaches a high degree of credibility to statements made to physicians in connection with treatment or evaluation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Considering all this information together, including the lack of any report by the Veteran of worsening of symptomatology in January 2009 or October 2010 and the lack of any corroborating evidence of these reports, the Board assigns greater probative value to the voiding intervals reported at the August 2008 and July 2016 VA examinations.  These reports by the Veteran cannot form the basis for assigning a rating in excess of 20 percent (i.e., 40 percent) on the basis of urinary frequency. 

The Board notes that the Veteran has been shown to have a scar resulting from his prostatectomy.  The scar is not shown to be symptomatic in any way.  Consequently, the evidence does not support assigning a separate rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Moreover, although the Veteran also reported some level of groin and stomach pain, urinary urgency and night sweats in relation to his status post prostatectomy during the August 2008 QTC examination, he also generally reported that he did not experience any functional impairment due to any of these symptoms.  The QTC examiner did not diagnose the Veteran with any disability of the groin, stomach or any disability manifested by night sweats or urinary urgency.  Consequently, in the absence of any showing of functional impairment associated with these symptoms, the evidence also does not support assigning a separate rating for such symptomatology.

In sum, based on the analysis above, the evidence of record does not show that the service-connected prostate residuals warrant a higher evaluation under any of the pertinent schedular criteria.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer, status post prostatectomy is denied. 

A. Extraschedular Consideration of Rating for Prostate Cancer

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

In addressing whether the Veteran's prostate disability constitutes an unusual circumstance, the impairment associated with his disability.  The rating criteria applicable to residuals of prostate cancer are cast in terms of the level of severity and symptomology.  The rating on appeal is under applicable Diagnostic Code 7522; which specifically provides for ratings based on all levels of either voiding dysfunction or a renal dysfunction. To the extent that the Veteran's prostate disability interfered with his employment the rating criteria contemplate the impact of the disability on employment and compensate the Veteran accordingly.

At the August 2008 VA examination the Veteran reported prostate cancer residuals secondary to surgery, including aching in the lower left groin area, stomach, and impotency, urge to urinate, and night sweats.  He also reported that he did not experience any functional impartment from his condition. 

At the July 2016 VA examination, the Veteran stated that he urinated frequently if he drank coffee or beer.  The Veteran also stated that he was trained to do Kegel exercises prior to his prostate surgery and so does not suffer from urinary incontinence, but he does occasionally have some dribbling when he finishes urination.  The examiner also noted that the Veteran's urinary residuals did not affect his employment.

A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As explained above, the level and severity of the Veteran's predominant residual of prostate cancer, voiding dysfunction/urinary frequency is adequately compensated by the existing 20 percent rating.  Additionally, although the Veteran did report other residual problems such as left groin and stomach aching, night sweats and urinary urgency, he indicated that these conditions did not cause any functional impairment.  Although the Veteran is shown to have a scar status post-surgery, this is also not shown to result in any functional impairment.  

There is no indication that the Veteran's prostate cancer residuals are not contemplated by the existing 20 percent rating.  In considering the first step in the Thun three-step inquiry, the Board finds that the evidence does not present exceptional or unusual disability picture as to render the established rating criteria inadequate.  Referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet App. 181 (1998), there are no additional service connected disabilities that have not been attributed to a specific service connected condition. 

Although the Veteran is service connected for PTSD, hearing loss, erectile dysfunction, residuals of prostate cancer (status post prostatectomy), tinnitus, and receives special monthly compensation on account of loss of use of a creative organ; these disabilities together do not create an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Accordingly, extraschedular consideration is not required to compensate the Veteran for a disability that can be attributed only to the combined effect of such conditions.  Johnson, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   At the July 2016 VA examination, the Veteran did report that he had recently stopped working.  However, he specifically indicated that he did so as a result of having back surgery.  The Veteran is not service-connected for any back disability. Nor is there other medical or lay evidence of record tending to suggest that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, an inferred claim for a TDIU has not been raised in this case.  Rice, 22 Vet. App. 447 (2009). 



ORDER

Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer, status post prostatectomy is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


